Citation Nr: 1602210	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied service connection for multiple myeloma.  The Veteran submitted additional relevant evidence within one year of that rating decision.  See 38 C.F.R. § 3.156(b) (2015) (directing that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).

In July 2010, the RO continued the denial service connection for multiple myeloma.  In November 2010, the Veteran filed a request to reopen his claim for service connection for multiple myeloma.  However, as before, the Veteran again had submitted additional relevant evidence within one year of the July 2010 rating decision.  See 38 C.F.R. § 3.156(b).

In May 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

Based upon the foregoing procedural history, the Board finds that the appeal for service connection for multiple myeloma will be considered to have arisen from the January 2010 rating decision.

In November 2015, the Veteran and wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the VBMS file reveals service treatment and personnel records and VA treatment records dated from July 2012 to June 2015.  These records were added to the claims file after the issuance of the August 2008 SOC, and no waiver of initial consideration of these records by the agency of original jurisdiction (AOJ) has been received.  See 38 C.F.R. § 20.1304(c) (2015).  However, on remand, the AOJ will have an opportunity to review these and all other additionally received records; hence, no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. 

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board finds that further AOJ action on the claim on appeal is warranted.

In his original claim for service connection for a skin rash and bone cancer, the Veteran alleged that he was exposed to Agent Orange in service which caused him to develop a skin rash, but he did not specify when, where, or how such herbicide exposure occurred.  In March 2010, the Veteran's representative clarified that the Veteran sought service connection for multiple myeloma secondary to Agent Orange exposure during service in Okinawa, Japan in 1966.  In June 2011, the Veteran's representative stated that the Veteran had reported service in the Naha Air Force Base in Okinawa from January 1966 to August 1966 with the 82nd Fighter Interceptor Squadron and nearly daily exposure to herbicides while traveling between the Naha and Kadena Air Force Bases.  In a May 2012 statement, the Veteran averred that he was in Okinawa from January 1966 to June 1966.  During the November 2015 Board hearing, the Veteran testified that he believed that he was exposed to Agent Orange while delivering messages to different military bases in Okinawa and walking through foliage sprayed with herbicides on or surrounding such bases.  Id. at page 3-5.  Additionally, the Veteran stated that his doctor told him there was a strong possibility that Agent Orange exposure in service could cause him to develop multiple myeloma.  Id. at page 5.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Applicable legal authority further provides  that the diseases listed at 38 C.F.R. § 3.309(e) which have been determined to be etiologically related to herbicide exposure, the diseases  shall have become manifest to a degree of 10 percent or more at any time after service (with an exception not applicable to this case).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  The identified diseases include multiple myeloma. 38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

Furthermore, VA's Adjudication Procedures Manual, M21-1, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than in Vietnam or near the DMZ in Korea.  See M21-1, Part IV, Subpart ii, 1.H.7.a.  As an initial step, the Veteran is to be requested to provide the approximate dates, location, and nature of the alleged exposure.  If such information is obtained, the AOJ should furnish the Veteran's detailed description of exposure to VA's Compensation and Pension (C&P) Service via email and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review does not confirm that herbicides were used as alleged and the Veteran has provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request should be sent to JSRRC for verification of exposure to herbicides.  

Associated with the Veteran's claim file are his DD Form 214 and service treatment and personnel records.  The Veteran's DD Form 214 and service personnel records are silent for any service outsider of the United States.  However, the Veteran's service treatment records show that he received medical treatment on May 4, 1966 at the 51st U.S. Air Force Dispensary on the Naha Air Force Base in Okinawa, Japan.  Nevertheless, in April 2001, the AOJ issued a Formal Finding that it was unable to verify the Veteran's alleged herbicide exposure in service because the Veteran did not provide specific details concerning such exposure.  In August 2012, the AOJ issued another memorandum indicating that the Veteran's herbicide exposure could not be confirmed since "[d]uty in Okinawa has not been included with the locations of known herbicide use."

In the instant case, the AOJ has not followed VA's directives in developing the Veteran's claim relating to his alleged herbicide exposure in Okinawa, Japan.  Specifically, the AOJ has neglected to furnish the Veteran's description of herbicide exposure, detailed above, to the C&P Service via email and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  Therefore, the Board finds that the AOJ should attempt to verify the Veteran's alleged herbicide exposure during his claimed service in Japan by following the procedures set forth in VA's adjudication manual.

Also, while the matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

The record reflects VA treatment records dated up to June 2015; however, more recent records may exist.  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since that date.  See Bell v. Derwniski, 2 Vet. App. 611 (1992) (holding VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  Therefore, while the matter is on remand, the AOJ should again request that that the Veteran submit records, or request VA assistance in obtaining records from any private records of treatment for the claimed disability on appeal.  This letter should explain also that the Veteran has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3)  ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted. In adjudicating the claim, the AOJ should consider all relevant evidence added to the claims file that has not been considered-to include the VA treatment records dated from July 2012 to June 2015 referenced in the Introduction, above.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Concerning the Veteran's alleged herbicide exposure in Japan, follow the guidance at M21-1, Part IV, Subpart ii, 1.H.7.a and request from the C&P Service  a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested in Japan during the time the Veteran was stationed there.  If the Veteran's exposure is not verified by the request to the C&P Service verification should be sought from JSRRC.  In this regard, forward a list of the Veteran's service dates and duty locations, and the Veteran's contentions (if any) regarding the nature of his exposure to herbicides in Japan to JSRRC, and request verification of his exposure to herbicides.  The results of these development efforts should be outlined in a memorandum for the record.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection in light of all pertinent evidence (to particularly include all that added to the claims file that has not previously been considered-to include  the VA treatment records dated from July 2012 to June 2015 referenced in the Introduction, above) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 



	(CONTINUED ON NEXT PAGE)



7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

